DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on April 30, 2021.  Claims 15-27, 30-31 and 33-34 are pending in the application.
Status of Objections and Rejections
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 27, 30-31, and 33-34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites the limitation “wherein the precursor guide structure is printed on the at least one insulation paste” in lines 24-25, which is not disclosed in the imprinted on insulating paste 112a and pressed into same (page 11, lines 4-5).  Thus, this limitation is deemed to be new matter and suggested to change into “wherein the precursor guide structure is imprinted on the at least one insulation paste.”
Subsequent dependent claims 30-31 and 33-34 are rejected due to their dependencies on rejected base claim 27.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27, 30-31, and 33-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “the at least one insulation paste” in line 25.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least one insulating paste.”
Subsequent dependent claims 30-31 and 33-34 are rejected due to their dependencies on rejected base claim 27.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass (U.S. Patent Pub. 2014/0034495) in view of Nolte (U.S. Patent Pub. 2014/0360875), and further in view of Rosch (DE 102006002111, using a translation for citation), and further in view of Wienand (U.S. 6,159,386), and further in view of Atsumi (U.S. 6,544,586) and Suzuki (U.S. Patent Pub. 2004/0040847), and further in view of Sato (JP 2008076282, using a translation for citation).
Regarding claim 27, Grass teaches a method for manufacturing a sensor element ([0009] lines 1-2: provide a sensor apparatus), the method comprising: 
providing an unsintered ceramic precursor base body (Fig. 1; [0026] lines 1-2: a solid electrolyte 50; here the solid electrolyte 50, before manufacturing, is deemed to be an unsintered ceramic precursor base body); 
applying a noble metal-containing precursor guide structure (Fig. 1; [0027] lines 1-2: a first electrode 10 and a second electrode 40; [0029] lines 1-2: the electrode 40 can have a porous platinum alloy; lines 4-5: the electrode 10 can have the porous platinum alloy) to the ceramic precursor base body (Fig. 1: showing the electrodes 10 and 40 are on the solid electrolyte 50) in a manner by which the precursor guide structure is partially embedded in the precursor base body (to making the sensor apparatus 1 in Fig. 1 with electrodes 10 and 40 partially embedded in the solid 
to form:
a ceramic base body (Fig. 1: the solid electrolyte 50); and
an electrically conductive guide structure (Fig. 1: first electrode 10 and second electrode 40) of the sensor element (a) arranged along an electrically insulating surface region that is at a surface of the ceramic base body (Fig. 1: showing first and second electrodes 10 and 40 arranged along the solid electrolyte layer 50; [0026] lines 5-8: the sensor carrier 5 can have one or more electrically insulating, thermally conductive layers that comprise a ceramic material; here the solid electrolyte layer 50 is one layer of the sensor carrier 5, made of YSZ that is a ceramic material, and electrically insulating) and (b) partially embedded in the base body in a direction perpendicular to the surface (Fig. 1: showing electrodes 10 and 40 are partially embedded in the solid electrolyte layer 50 in a direction perpendicular to the surface), 
wherein the application of the precursor guide structure includes introducing 10% - 90% of a height of the precursor guiding structure into the precursor base body during the application of the precursor guide structure (Fig. 1: showing the electrodes 10 and 40 are embedded approximately 50% in the solid electrolyte layer 50) and
resting a base surface of the precursor guide structure on the precursor base body (Fig. 1: showing the base surface of electrodes 10 and 40 are resting on the solid electrolyte layer 50). 


However, Nolte teaches applying paste of electrode onto an electrolyte and then being subjected to a sintering process under elevated temperature in order to obtain the final structure of a sensor ([0037] lines 13-17).  The sintered structure of the sensor would have high stability and lead to high sensor performance ([0037] lines 3, 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass by sintering the precursors of base body and guide structure as taught by Nolte because the structure of the sensor would have high stability and lead to the high sensor performance ([0037] lines 3, 6-7).

Grass does not explicitly disclose wherein the provision of the unsintered ceramic precursor base body includes: providing at least one unsintered ceramic film; and flatly applying at least one insulating paste to the at least one ceramic film, wherein the precursor guide structure is on the at least one insulation paste.
However, Rosch teaches the provision of the unsintered ceramic precursor base body (Fig. 1; [0013] lines 1-2: the solid electrolyte layer 11b is produced by screen printing a pasty ceramic material on the solid electrolyte layer 11a) includes: 
providing at least one unsintered ceramic film (Fig. 1; [0012] lines 6-7: the solid electrolyte layers 11a and 11c are designed as ceramic foils and form a planar ceramic body); and 
flatly applying at least one insulating paste to the at least one ceramic film (Fig. 1; [0014] lines 1-3: a multiplicity of electrically insulating ceramic layers 12a-12f are also 
wherein the precursor guide structure is on the at least one insulation paste (Fig. 1: showing the electrodes 14, 16, i.e., the precursor guide structure before sintering, printed on the insulating ceramic layer 12a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass by applying at least one insulating paste to the at least one ceramic film as taught by Rosch because it would obtain an integrated shape of the planar ceramic body of the sensor element with the laminated structure by laminating together the solid electrolyte layer and the electrode layer ([0015] lines 1-3).
Grass and Rosch do not explicitly disclose the precursor guide structure is printed on the at least one insulation paste.
However, Wienand teaches electric circuits in thick layer technology are preferably manufactured on ceramic, plate-shaped substrates by imprinting pastes whose active material consists of metal powders, glass or glass ceramic powders, or mixtures of glass and metal oxides (Col. 1, lines 46-50).  Imprinting is broadly interpreted to cover printing. Thus, Wienand teaches printing paste with metal powders on a substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Rosch by printing the noble metal-containing paste in an area in which the noble metal-containing paste is applied as taught by Wienand because the pastes consisting of metals is preferably manufactured on ceramic substrates by printing (Col. 1, lines 46-48).

Grass does not explicitly disclose wherein the application of the noble metal-containing precursor guide structure takes place by imprinting a noble metal-containing paste in an area in which the noble metal-containing paste is applied.
However, Wienand teaches electric circuits in thick layer technology are preferably manufactured on ceramic, plate-shaped substrates by imprinting pastes whose active material consists of metal powders, glass or glass ceramic powders, or mixtures of glass and metal oxides (Col. 1, lines 46-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass by imprinting the noble metal-containing paste in an area in which the noble metal-containing paste is applied as taught by Wienand because the pastes consisting of metals is preferably manufactured on ceramic substrates by imprinting (Col. 1, lines 46-48).

Grass does not explicitly disclose wherein a viscosity of the precursor guide structure is between 100 and 600 Pa·s.
However, Suzuki teaches a method of manufacturing a gas sensor element ([0045] lines 2-3) comprising preparing a non-sintered substrate ([0046] line 1); and printing a metal past on the surface of the non-sintered substrate so as to form a conductive layer thereon ([0047] lines 1-3).  The metal paste has a viscosity of 200±50 [Pa·s] ([0047] lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass by adjusting the viscosity of prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Grass and Suzuki do not explicitly disclose the viscosity of the noble metal-containing paste or the viscosity of the noble metal-containing paste is higher than that of the precursor base body.
However, Atsumi teaches a method for manufacturing a gas sensor element comprising a base body having a viscosity of 500 CPS to 1600 CPS (Col. 4, lines 11-16), which corresponds to a viscosity range from 0.5 to 1.6 [Pa·s].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Suzuki by adjusting the viscosity of the base body within the range of 0.5 to 1.6 [Pa·s] (Atsumi, Col. 4, lines 11-16) which is lower than the viscosity of the noble metal-containing paste (Suzuki, [0047] lines 3-4: 200±50 [Pa·s]) because the lower viscosity is suitable for sintering the noble metal-containing paste to obtain the guide structure to be embedded in the base body.

Grass and Rosch do not explicitly disclose the viscosity of the precursor guide structure is higher than a viscosity of the at least one insulating paste, wherein the viscosity of the at least one insulating past is between 30-100 Pas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass and Rosch by adjusting the viscosity of the insulating paste within the range of 20-200 [Pa·s] as taught by Sato because such a viscosity would significantly reduce the work time for manufacturing the gas sensor and improving productivity ([0014] lines 4-8).  Thus, the viscosity range of 200±50 [Pa·s] for the metal-containing paste is higher than the viscosity range of 20-200 [Pa·s] for the insulating paste.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte, Rosch, Wienand, Atsumi, Suzuki, and Sato, and further in view of Gora (U.S. Patent Pub. 2002/0175076) and Wiedenmann (U.S. 6,350,357).
Regarding claim 30, Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato disclose all limitations of claim 27 as applied to claim 27.  Grass, Nolte, Atsumi, Suzuki, and Sato do not explicitly disclose the flat application of the at least one insulating paste to the at least one unsintered ceramic film includes: flatly applying a first insulating paste to the at least one unsintered ceramic film; and subsequently applying to the first insulating paste a second insulating paste that has at least one of a lower viscosity and a higher solids content than the first insulating paste.

flatly applying a first insulating paste to the at least one unsintered ceramic film (Fig. 1: showing the electrically insulating ceramic layer 12a is flatly applied on the solid electrolyte layer 11a); and 
subsequently applying to the first insulating paste a second insulating paste ([0018] lines 1-3: a porous layer can be provided, which shields the measuring electrodes 14, 16 in their interlocking area; thus the porous layer being on the electrically insulating ceramic layer 12a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Atsumi, Suzuki, and Sato by applying a second insulating paste to form a porous layer as taught by Rosch because the porous layer would shield the measuring electrode in their interlocking area from direct contact with the gas mixture to be determined ([0018] lines 2-4) but be open pored, the pore size being selected so that the particles to be determined in the gas mixture can diffuse into the pores of the porous layer ([0018] lines 5-7).

Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato do not explicitly disclose the solids content in the first insulating paste.
However, Gora teaches a laminated assembly with at least one insulating film ([0001] lines 1-2) between a solid electrolyte layer ([0001] line 4) and an electrically conducting layer ([0001] line 7).  A commercial nanoscale powder with an Al2O3 content 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato by producing an insulating film with a solids content of 8-20 wt% of Al2O3 as taught by Gora because such a solids content range is suitable for the paste forming an insulating film with a thickness of < 10 µm after sintering ([0024] lines 10-11).

Grass, Nolte, Rosch, Atsumi, Suzuki, Sato, and Gora do not explicitly disclose the second insulating paste has a higher solids content than the first insulating paste.
However, Wiedenmann teaches a gas sensor having an insulation layer that is gas-tight and has a good electrical insulation capability, good adhesion to the solid electrolyte ceramic, and good heat conductivity (Col. 1, lines 29-32).  The paste has a content of the powder mixture that contains Al2O3 alumina (Col. 3, line 10) for producing insulating layer is 50 wt% (Col. 2, lines 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Atsumi, Suzuki, Sato, and Gora by using 50 wt% of powder mixture (alumina) for the second insulating paste, which is greater than the first insulating paste (i.e., 8-20 wt%), as taught by Wiedenmann because the higher content of the powder mixture would produce an insulating layer with gas tightness, good electrical insulation capability, good adhesion and good heat conductivity (Wiedenmann, Col. 1, lines 29-32).
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte, Rosch, Atsumi, Suzuki, Sato, Gora, and Wiedenmann, and further in view of Eisele (DE 102012209390, using a machine translation for citation) and Moriyama (U.S. Patent Pub. 2015/0276661).
Regarding claim 31, Grass, Nolte, Rosch, Atsumi, Suzuki, Sato, Gora, and Wiedenmann disclose all limitation of claim 30 as applied to claim 30.  Grass, Nolte, Rosch, Atsumi, Suzuki, Sato, Gora, and Wiedenmann do not explicitly disclose the content of zirconium oxide.
However, Eisele teaches a sensor element detecting a gas component including at least one insulation layer between the heating element and the solid electrolyte layer ([0007] lines 1-4).  The insulation layer is made of electrically insulating materials including 5% by volume to 10% by volume of zirconium dioxide ([0007] lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Atsumi, Suzuki, Sato, Gora, and Wiedenmann by using 5% to 10% by volume of zirconium oxide forming the insulation layer as taught by Eisele because such a content of zirconium oxide is suitable for electrical insulation and thermal insulation between the solid electrolyte layer and heating elements ([0007] lines 3-5).
Grass, Nolte, Rosch, Atsumi, Suzuki, Sato, Gora, Wiedenmann, and Eisele do not explicitly disclose the zirconium oxide is fine-particle and the first insulating paste has a higher content of fine-particle zirconium oxide than the second insulating paste.
However, Moriyama teaches a film laminated structure of a gas sensor [0002] lines 1-3).  A green cap 191 was formed by a gel casting process using an organic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Atsumi, Suzuki, Sato, Gora, Wiedenmann, and Eisele by using 16 parts of fine-particle (average particle size 0.3 µm) zirconium oxide in the first insulating paste, which is greater than 5% - 10% of zirconium oxide in the second insulating paste, as taught by Moriyama because it would form a film and variations in the film thickness were very small ([0115] lines 31-34).
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grass in view of Nolte, Rosch, Atsumi, Suzuki, and Sato, and further in view of Sakuma (U.S. Patent Pub. 2015/0075254).
Regarding claim 33, Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato disclose all limitations of claim 27 as applied to claim 27.  Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato do not explicitly disclose the sintering takes place a temperature above 1200 ⁰C.
However, Sakuma teaches method of manufacturing gas sensor element body by laminating an electrically conductive paste onto a solid electrolyte sheet into an assembly ([0101] lines 1-3).  The assembly is fired at a temperature of 1,500 ⁰C to yield the gas sensor element body ([0107] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato by sintering the assembly of precursors of conductive electrode and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 34, Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato disclose all limitation of claim 27 as applied to claim 27.  Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato do not explicitly disclose the sintering takes place for longer than one hour.
However, Sakuma teaches method of manufacturing gas sensor element body by laminating an electrically conductive paste onto a solid electrolyte sheet into an assembly ([0101] lines 1-3).  The assembly is fired at a temperature of 1,500 ⁰C for one hour to yield the gas sensor element body ([0107] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grass, Nolte, Rosch, Atsumi, Suzuki, and Sato by sintering the assembly of precursors of conductive electrode and solid electrolyte at a temperature of 1,500 ⁰C longer than one hour as suggested by Sakuma because the claimed ranges “overlapping, approaching, and in similar ranges” that disclosed in the prior art is prima facie obvious to one of ordinary skill in the art. MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claim(s) 27-34 have been considered but are moot because the prior art, Suzuki, Sato (newly cited), and Rosch, is now relied on to teach or suggest the newly added limitations “a viscosity of the precursor guide structure is between 100 and 600 Pa·s” (Suzuki, [0047] lines 3-4) and “the viscosity of the precursor guide structure is higher than a viscosity of the at least one insulating paste, wherein the viscosity of the at least one insulating past is between 30-100 Pa·s” (Sato, [0014] lines 4-8) and “wherein the precursor guide structure is printed on the at least one insulation paste” (Rosch, Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                 

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795